Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 1 of 21 PageID 1787




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

    UMG RECORDINGS, INC., et al.,


          Plaintiffs,
                                                            Case No. 8:19-cv-710-MSS-TGW
    v.

    BRIGHT HOUSE NETWORKS, LLC,

           Defendant.


         DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S OPPOSITION TO
               PLAINTIFFS’ MOTION TO COMPEL DISCOVERY

    I.     INTRODUCTION

           Plaintiffs’ Motion to Compel Discovery (Dkt. 74) (“Motion”) is premature and

    unnecessary. Despite Bright House Networks, LLC’s (“BHN’s”) willingness to produce

    documents responsive to all of the categories of discovery at issue, rather than awaiting the

    production of responsive materials that BHN committed to make in December, Plaintiffs

    are apparently more interested in getting a motion on file than exhausting the opportunity

    to resolve these disputes. While Plaintiffs have baselessly accused BHN of stonewalling

    discovery, the so-called “delay” is largely of Plaintiffs’ own making—as Plaintiffs just

    produced the notices that will allow BHN to analyze available information triggered from

    those notices and complete its production.

           Plaintiffs have also advanced several arguments in their Motion that are specious,

    unsupported by the law, and, in some cases, were flatly rejected by the court in the similar

    case Plaintiffs brought against Cox Communications, Inc. in the Eastern District of



                                                 1
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 2 of 21 PageID 1788




    Virginia. Sony Music Entm’t v. Cox Comm. Inc., 2018 WL 6059386 (E.D. Va. Nov. 19,

    2018) (“Cox”). As it is Plaintiffs’ burden to demonstrate why the sought-after discovery is

    relevant and necessary, BHN respectfully requests that the Court deny Plaintiffs’ Motion.

    II.     RELEVANT BACKGROUND

                A. Defendant BHN

            During the relevant period, BHN operated in the southeast United States providing

    cable, internet and other services to residential and business consumers. Since merging

    with Charter on May 18, 2016, BHN is now a subsidiary of Charter Communications, Inc.

    and a legacy company that no longer operates as a standalone business. Rather than simply

    sue Charter, Plaintiffs chose to sue Charter in Colorado and bring this suit against a now-

    defunct entity, BHN. During the integration of the two companies, many of the systems for

    tracking the types of data Plaintiffs now seek became “legacy” systems that reflected the

    historical archives of the individual entities.

                B. This Action

            Plaintiffs brought the present action against BHN for conduct occurring during the

    period of March 24, 2013 to May 17, 2016 (the “Claim Period”), a timeframe that is

    delineated in agreements between the parties tolling the time for Plaintiffs to bring action

    against BHN for alleged infringement occurring in this window. This suit is the latest effort

    in the music industry’s campaign to hold internet service providers (“ISPs”) liable for

    copyright infringement, allegedly carried out by internet subscribers, for merely providing

    internet access to those subscribers. See, e.g., Sony Music Entm’t v. Cox Comm. Inc., 2018

    WL 6059386 (E.D. Va. Nov. 19, 2018); UMG Recordings Inc., et al. v. Grande Comm.,




                                                      2
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 3 of 21 PageID 1789




    2018 WL 1096871 (W.D. Tex. Feb. 28, 2018); Warner Bros. Records, et al. v. Charter

    Comm., Inc., No. 19-cv-00874-MSK-MEH (D. Colo. Mar. 3, 2019).

              ISPs such as BHN provide access to the internet, for both businesses and families,

    through which subscribers and users of those accounts used BHN’s high speed internet

    services for a countless number of legitimate reasons that are vital to how our society

    functions—from information gathering, to work purposes, to education, to emergency

    services, to social media communications and other entertainment, including the lawful use

    of music downloads that proliferate today. Plaintiffs have declined to sue any of the

    individual infringers responsible for any direct infringement, and instead have embarked

    on a campaign to sue ISPs like BHN on secondary theories of liability for copyright

    infringement for merely providing access to the internet (which Plaintiffs presumably

    expect to be more lucrative, and less of a public relations concern, than suing the

    individuals they claim are responsible for any direct copyright infringement). Plaintiffs

    assert two claims for secondary copyright infringement liability against BHN—

    contributory infringement and vicarious liability. 1

              For both claims, Plaintiffs will have to prove underlying direct infringement by

    BHN’s customers. Further, to establish contributory copyright infringement against BHN,

    Plaintiffs will have to prove BHN’s (i) knowledge of the infringing activity and (ii)

    “material contribution” to the infringing activity. Casella v. Morris, 820 F.2d 362, 365

    (11th Cir. 1987) (quoting Gershwin Publishing Corp. v. Columbia Artists Management,




    1
        BHN’s motion to dismiss the vicarious liability claim (Dkt. 32) remains pending.


                                                  3
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 4 of 21 PageID 1790




    Inc., 443 F.2d 1159, 1162 (2d Cir. 1971). For vicarious liability, Plaintiffs will have to

    prove that BHN “profits directly from the infringement and has a right and ability to

    supervise the direct infringer…” BUC Int’l Corp. v. Int’l Yacht Council Ltd., 489 F.3d

    1129, 1151 n.19 (11th Cir. 2007) (quoting MGM Studios, Inc. v. Grokster, 545 U.S. 930,

    931 n. 9 (2005)).

               C. Relevant Discovery and Efforts to Resolve these Disputes

           Plaintiffs served the relevant discovery requests on June 10, 2019, and BHN timely

    responded on July 10, 2019. Sahni Decl., (Dkt. 75) Exs. A, B, C, D. Over a month later,

    on August 15, 2019, Plaintiffs first raised what they believed to be “deficiencies” with

    BHN’s responses. Id. at Ex. E. After internal investigations, BHN responded on August

    27, 2019, setting forth its positions as to several of the issues raised by this Motion. Id. at

    Ex. F. The parties held their first meet and confer on these issues on September 9, 2019,

    at which time BHN represented that it was in the process of further investigating what types

    of available information was responsive to Plaintiffs’ requests. Declaration of Erin

    Ranahan (“Ranahan Decl.”) at ¶ 2. Because BHN no longer operates as a standalone

    company, available information related to BHN is now stored on “legacy” systems that are

    not in regular operation. Ranahan Decl., ¶ 2.

           The parties continued to meet and confer on these issues during October and

    November. Id. at ¶ 4. Indeed, BHN proposed that the parties agree to substantially complete

    document production by December—a proposal that Plaintiffs flatly ignored. Id. at ¶ 3 and

    Ex. 1. For several of the requests at issue in this Motion, including Requests for Production

    (“RFPs”) 11, 12, 19, and the ticket log data, RFPs 2, 4, & 15, BHN’s counsel repeatedly




                                                  4
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 5 of 21 PageID 1791




    explained to Plaintiffs’ counsel that it would be helpful to obtain and analyze the universe

    of “notices” of alleged copyright infringement that Plaintiffs claimed were at issue in this

    case in order to appropriately determine the nature and scope of the materials in BHN’s

    possession that are responsive to Plaintiffs’ requests. Id. at ¶¶ 4-7, Exs. 2-5. Indeed, these

    alleged infringement notices were not sent to BHN from Plaintiffs; but from a third party

    (the RIAA) on Plaintiffs’ behalf. Given that Plaintiffs had agreed to produce the notices in

    this case, and presumably had reviewed them in connection with their good faith

    investigation into the allegations made in the Complaint, 2 BHN explained that it would

    serve to expedite BHN’s analysis and production to have these notices.

             On November 19, 2019, the parties held a telephonic meet and confer about various

    issues, including the ticket log data. Ranahan Decl. ¶ 5. As part of this discussion, the

    parties talked about the sample ticket log data that BHN had provided to Plaintiffs on

    November 16, 2019 as part of ongoing discussions on producing that information. Id., Ex.

    2. During the parties November 19 discussion, Plaintiffs’ counsel first raised questions

    about what some of the codes meant on the sample BHN provided, and BHN responded

    that BHN would re-produce the sample with the key to ensure that it provided adequate

    information for Plaintiffs’ purposes. Id. Plaintiffs’ counsel appeared to accept that

    representation, and did not ask that it be provided within a certain time, or that they would

    be moving to compel within the next few days regardless of what the codes meant. Id. BHN

    provided this information to Plaintiffs on December 6. Id. at ¶ 5 and Ex. 3.



    2
     See Plaintiffs’ Complaint, ¶ 2: “Plaintiffs’ representatives (as well as others) sent hundreds of thousands
    of statutory infringement notices to [BHN].” (Dkt. 1).



                                                          5
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 6 of 21 PageID 1792




               Plaintiffs declined to engage in any discussion about agreeing to even a rough date

    for a mutual exchange date for documents, and have declined to commit to any time frame

    for producing any documents. Id. at ¶ 3 and Ex. 1. Without ever specifically indicating

    that the production of the alleged infringement notices was forthcoming or complete until

    referencing it in their Motion, Plaintiffs did include approximately 170,000 notices as part

    of their production on or about November 15, 2019. Id. at ¶ 7. Without providing sufficient

    time for BHN to analyze such notices, and without even noting to BHN that they had made

    the production or inquiring how long BHN needed to analyze the information for purposes

    of BHN’s intended production, Plaintiffs filed this Motion on November 22, 2019.

               BHN made its revised first production of documents on December 3, 2019. 3 Id. at

    ¶ 5. This production contains documents responsive to at least two of the requests reflected

    herein, financial (RFP 18) and policy information (RFP 8).                   BHN made a second

    production on December 6, which contained audited financials, responsive to RFP 20. Id.

    at ¶ 8 and Ex. 5. And BHN intends to continue to make more productions in December,

    consistent with its prior representations to Plaintiffs. 4 Id. at ¶ 3 and Ex. 1. Rather than

    review these productions to determine if and to the extent disputes remain, Plaintiffs have

    wasted the resources of the Court and the parties by bringing this Motion.




    3
      BHN first produced documents to Plaintiffs on November 25, 2019, but issued a revised first production
    due to technical issues and additional information on December 3, 2019.
    4
        Discovery in this matter is not set to close until June 11, 2020.



                                                             6
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 7 of 21 PageID 1793




    III.   LEGAL STANDARD

           The initial burden is on the proponent of a motion to compel is to prove that the

    information is relevant. Wright v. Dyck-O’Neal, Inc., 2016 WL 11423536, at *2 (M.D. Fla.

    July 22, 2016) quoting Moore v. Lender Processing Servs. Inc., No. 3:12-CV-205-J, 2013

    WL 2447948, at *2 (M.D. Fla. June 5, 2013). If the relevancy of the information sought

    cannot be discerned from the discovery request itself, then the party seeking to compel

    discovery must demonstrate relevancy. Sanchez v. Cardon Healthcare Network, LLC, No.

    3:12-CV-902-J-34JBT, 2013 WL 2352142, at *2 (M.D. Fla. May 29, 2013).

           For example, in Josendis v. Wall to Wall Residence Repairs, Inc., the 11th Circuit

    found that the district court did not abuse its discretion by denying a motion to compel that

    sought the production of discovery that the district court deemed “overbroad, irrelevant, or

    redundant to other discovery requests already allowed.” 662 F.3d 1292 (11th Cir.

    2011). Ultimately, a motion to compel will be denied if a party fails to meet their relevance

    burden. See Benz v. Crowley Logistics, Inc., 2016 WL 11587289, at *4 (M.D. Fla. June

    17, 2016) (where the court found that plaintiff “failed to show how the information is

    relevant and proportional to the needs of the case”); see also Commercial Union Ins. Co.

    v. Westrope, 730 F.2d 729, 732 (11th Cir. 1984) (holding that a court can deny a motion to

    compel any further discovery if it finds questions are irrelevant).




                                                  7
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 8 of 21 PageID 1794




    IV.    ARGUMENT

               A. Plaintiffs’ Interrogatories Nos. 11 and 12

                        i. Plaintiffs Interrogatory No. 11

           Plaintiffs’ Interrogatory No. 11 asks for data related to the total number of BHN

    subscribers from 2010 to 2016. In grasping at straws to find relevancy, Plaintiffs have

    articulated theories that overreach the bounds of law and misconstrues BHN’s defenses.

    Even if subscribership relates to “BHN’s core business,” it does not make the total number

    of subscribers by month relevant to Plaintiffs’ claims or BHN’s defenses, to the extent any

    historical subscriber data from many years ago is even available given that BHN no longer

    operates as a stand-alone company.

           Plaintiffs’ three arguments in support of this claim fail to establish the proportional

    relevance to obtain this information. First, the total number of BHN subscribers does not

    define the “scope of infringement occurring,” which would necessarily be measured by

    how many of Plaintiffs’ works have been infringed, not what percentage of BHN’s

    subscribers were implicated in allegedly infringing Plaintiffs’ works notwithstanding other

    legitimate uses occurring through those accounts. These raw numbers also cannot possibly

    speak to the reasonableness of BHN’s actions, as they provide no context about how BHN

    dealt with notices relating to Plaintiffs, the only relevant subscribers at issue in this case.

    The overall size of BHN’s now-defunct business is not relevant to any issues in this case.

           Second, Plaintiffs insist that total monthly BHN subscriber data, not just for the

    claim period but three years’ prior, is relevant to the draw analysis for vicarious liability.

    But such information does not provide information relevant to any “draw” analysis. Perfect




                                                  8
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 9 of 21 PageID 1795




    10, Inc. v. CCBill LLC, 488 F.3d 1102, 1117-18 (9th Cir. 2007) (finding no vicarious

    liability because evidence that “[defendant] ‘hosts’ websites for a fee” was too sparse to

    show a direct financial benefit and thus not “a draw” to subscribers); Coach, Inc. v. Swap

    Shop, Inc., 2012 WL 12887010, at *8 (S.D. Fla. Sept. 21, 2012). To show a draw, it would

    be necessary to show that customers either subscribed because of the available infringing

    material or canceled subscriptions because it was no longer available.            Ellison v.

    Robertson, 357 F.3d 1072, 1079 (9th Cir. 2004). Total aggregate subscriber data, including

    non-implicated subscribers, does not provide information about either of these inquiries.

    A total number of the vast majority of which are non-infringing uses cannot possibly bear

    that out, and as such this request is overbroad and irrelevant to the claims and defenses of

    either party. The data of how many subscribers BHN had at a given time does not

    demonstrate whether the availability of infringing material on the internet at large acted as

    a draw for any of those subscribers

           Third, Plaintiffs argue that total monthly subscriber count is relevant to “test BHN’s

    theory” that the termination would have a “dramatic impact” on many of its customers. But

    the draconian measure of terminating access to the internet cannot be determined by mere

    changes to the monthly number of BHN subscribers. The “dramatic impact” is instead

    focused on the human cost of losing access to a basic utility, internet access, that is

    fundamental to how we function in society. This includes entire communities of users when

    the subscriber is a business, innocent family members when the infringer might have been

    a guest or a teenager, or individuals that Plaintiffs themselves have no interest in suing or




                                                 9
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 10 of 21 PageID 1796




     taking direct action against. Plaintiffs’ Motion with respect to Interrogatory 11 should be

     denied.

                         ii. Plaintiffs Interrogatory No. 12

               Though BHN has already agreed to provide termination information numbers for

     alleged copyright infringement, Plaintiffs’ Interrogatory No. 12 seeks the total number of

     subscribers terminated for non-payment. Plaintiffs have failed to articulate a theory of

     relevance for this information as it relates to vicarious liability. Plaintiffs’ theory that

     whether BHN exercised its right to terminate paid subscription internet services for

     customers who were not paying constitutes evidence of whether BHN controlled its

     subscribers access to allegedly infringing content is equating apples to oranges.

               As a preliminary matter, terminating for non-payment is a black and white

     inquiry—BHN does not provide free internet services—but charges its customers for its

     services. BHN is merely charging a flat fee for providing a pipe to access the internet, and

     would deny access to those who have not paid the price of admission. The standard

     Plaintiffs are attempting to invoke against BHN through this lawsuit is far more

     complicated, suggesting that BHN should have terminated a substantial number of paying

     customers for allegations before they were proven in court, even where such alleged

     infringement was by users that were not the subscribers, such as where an account that

     services a library, an airport, a military base or even a family. BHN does not control what

     its customers do on the internet. BHN is not in any position to view or disable access to the

     alleged infringing conduct, and even if technically feasible (which it is not), BHN is not in

     the business of spying on its customers. Terminating for non-payment would not require




                                                  10
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 11 of 21 PageID 1797




     the judgment calls and invasion of privacy that terminations based on alleged copyright

     violations involve. 5

                Plaintiffs’ argument on contributory liability similarly overreaches. Whether or not

     BHN terminated subscribers for failing to pay does not bear on whether BHN “materially

     contributed” to the alleged infringement of its subscribers. Indeed, this test requires more

     than bald allegations that BHN merely provided the means to accomplish some infringing

     activity. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, 545 U.S. 913, 937 (2005).

     Despite Plaintiffs’ best efforts to rewrite the law to suit their apparent fishing expedition,

     this information is irrelevant to whether BHN “materially contributed” to the alleged

     infringements of its subscribers. Thus, how many subscribers were terminated for non-

     payment has nothing to do with the claims and defenses in this case.

                Because Plaintiffs have not met the burden of demonstrating how such materials

     are relevant, Plaintiffs’ Motion with respect to Interrogatory 12 should be denied.

                     B. Plaintiffs’ Requests for Financial Information Are Moot, Premature
                        and/or Overbroad

                During the course of the Parties meet and confer discussions, BHN agreed to

     produce available financial data responsive to Plaintiffs’ requests from 2012-2016. See

     supra at pp. 3-4. 6 BHN proposed that Plaintiffs’ counsel evaluate that financial production

     and then come back to BHN if Plaintiffs still believe more information was necessary.



     5
       Indeed, many of the Plaintiffs in this case entered into an inter-industry agreement with the five major
     ISPs during the relevant claim period, the Copyright Alert System (“CAS”) that did not require
     terminations at all. See Copyright Alert System Memorandum of Understanding (July 6, 2011),
     https://info.publicintelligence.net/CCI-MOU.pdf.
     6
         Plaintiffs themselves have yet to produce any non-public financial information.



                                                           11
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 12 of 21 PageID 1798




     However, rather than await BHN’s production of such information—or indeed even alert

     BHN that Plaintiffs believed such production to be overdue—Plaintiffs have sought the

     Court’s intervention where, for the majority of Plaintiffs’ requests, none is necessary. With

     the exception of a few limited issues described herein, BHN has produced available

     information responsive to Plaintiffs’ requests for the Claim Period plus one-year prior

     (March 1, 2012 to May 17, 2016, or the “Discovery Period”), meaning Plaintiffs should

     have sufficient data to make the determinations they purportedly wish to make through

     analyzing BHN’s financial records. Each request is substantively addressed in turn below.

                         i. Plaintiffs RFP No. 18

            Plaintiffs seek documents sufficient to show BHN’s total and average revenues and

     profits by month and year, per service provided. On December 3, 2019, BHN produced a

     financial filing related to the merger of BHN and Charter that is responsive to Plaintiffs’

     request, and on December 6, 2019, the available audited financials for BHN from 2012-

     2015. Ranahan Decl., ¶ 8 and Ex. 3.

            Plaintiffs have not articulated why they specifically need data that predates 2012,

     or why they need monthly data by service, which would include services that have nothing

     to do with the internet access (e.g., cable, home security, and telephonic). The relevant time

     period for this case is the Claim Period, 2013-2016, and BHN has agreed to search for and

     produce available data for the Claim Period and an additional year prior, 2012, which is

     more than sufficient, as was precisely what was ordered in the similar Cox matter. Indeed,

     with respect to financial requests, the Cox Court found that the Claim Period there plus

     one-year prior was a sufficient time period to meet Plaintiffs’ discovery needs. Id. at ¶ 9




                                                  12
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 13 of 21 PageID 1799




     and Ex. 5. BHN’s proposed Discovery Period—which mirrors the time period found to be

     relevant in Cox—beyond recycling general statements that they need prior years’ data to

     “analyze trends in BHN’s financial performance over time.” One year prior to the Claim

     Period should provide Plaintiffs with sufficient data to complete any “trend” analysis they

     wish to complete. There are no “trends” that are remotely relevant to this case that are

     from years or more before the Claim Period began.

                        ii. Plaintiffs’ Request for Production No. 19

            Plaintiffs seek subscriber level financial data for any subscriber accused by

     Plaintiffs of committing copyright infringement. In doing so, again, Plaintiffs

     mischaracterize the standards for vicarious and contributory liability, equating receipt of

     any monies from subscribers to (1) right and ability to control, and (2) knowledge and

     material contribution. Plaintiffs’ arguments on vicarious liability are not only premature,

     but legally specious.

            As detailed in BHN’s motion to dismiss (Dkt. 74, p. 7), the receipt of a subscription

     fee for internet services is insufficient to demonstrate a direct financial benefit, as such

     receipt is not directly tied to the alleged infringement. See Ellison v. Robertson, 357 F.3d

     1072, 1079 (9th Cir. 2004) (plaintiff must establish that an ISP attracted subscriptions

     “because of” the infringement to establish a direct financial benefit). Plaintiffs’ arguments

     with regard to contributory liability are similarly without merit—receipt of subscription

     fees cannot demonstrate any material contribution to copyright infringement where the

     product being provided is the internet. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster,

     545 U.S. 913, 937 (2005).




                                                  13
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 14 of 21 PageID 1800




            Plaintiffs insist that this subscriber level financial data is “directly relevant to the

     financial-benefit element of Plaintiffs’ vicarious infringement claim”, for which they cite

     Capitol Records, LLC v. Escape Media Grp., 2015 WL 1402049, at *42 (S.D.N.Y. Mar.

     25, 2015) as “holding that financial benefit exists ‘as long as the service provider has an

     economic incentive to tolerate infringing conduct.”

            The facts here are a far cry from Escape. As a preliminary matter, in Escape, the

     defendant hosted the infringing content, which resided on its servers. Id. at *43. Here,

     BHN did not host any of the allegedly infringing content. BHN provided only a pipe to

     access the internet; it does not control what its customers do on the internet. There are no

     allegations to suggest otherwise. Further, in Escape, the defendant advertised its “library”

     of largely unauthorized content, and accordingly, the court found that:

            the infringing content is a substantial draw to Grooveshark.com, as
            demonstrated by the fact that approximately 84.5% of the website’s streams
            are of works belonging to major labels with whom Escape has no license.
            Approximately 80% of Escape’s revenue is derived from website
            advertisements, and the more visitors Grooveshark attracts, the more
            advertising revenue Escape will earn.
     Id.

            There is no allegation here that BHN promoted or advertised any infringing content

     (let alone a massive library of mostly (85%) infringing content, as in Escape). Id. There

     are also no allegations of any scheme where BHN’s revenue increases through more

     visitors seeking out a massive infringing library as in Escape. Escape also notes that a

     direct financial benefit should be an “obvious and direct financial interest in the

     exploitation of copyrighted materials” which is not present in this case. Id. at *41.

     Plaintiffs’ allegations against BHN present nothing close to the offerings of 85% infringing




                                                  14
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 15 of 21 PageID 1801




     content in Grooveshark and 90%+ infringing content in Napster. Ellison v. Robertson, 357

     F.3d 1072, 1078 (2004); A&M Records v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir.

     2001) (“Napster II”) (finding draw where “virtually all of Napster’s ‘draw’ of customers

     resulted from Napster’s providing access to infringing material.”).:

            As courts have noted, Congress has cautioned courts:

     that ‘receiving a one-time set-up fee and flat periodic payments for service… [ordinarily]
     would not constitute receiving a ‘financial benefit directly attributable to the infringing
     activity.’ S Rep. 105-190, at 44. But ‘where the value of the service lies in providing access
     to infringing material,’ courts might find such a ‘one-time set-up and flat periodic’ fees to
     constitute a direct financial benefit. Id. at 44-45. Thus, the central question of the ‘direct
     financial benefit’ inquiry in this case is whether infringing activity constitutes a draw for
     subscribers, not just an added benefit.

            Ellison v. Robertson, 357 F.3d 1072, 1079 (9th Cir. 2004).

            This case is precisely the type that Congress cautioned about, and Plaintiffs should

     not be entitled to seek discovery on these attenuated theories. Any infringement would be

     an “added benefit” to the value of internet access for consumers—not a draw. Ellison also

     discusses a distinction highly pertinent to this case between the “draw” of customers to

     Napster and AOL. Distinguishing A & M Records v. Napster, Inc., 239 F.3d 1004, 1013

     (9th Cir. 2001) (Napster II)—Ellison noted that virtually “all of Napster’s ‘draw’ of

     customers resulted from Napster providing access to infringing material” and the

     “relatively insignificant draw” present when considering the “vast array of products and

     services” offered by the defendant AOL. 357 F.3d at 1078. Because there was nothing to

     support the allegation that “AOL attracted or retained subscriptions because of the

     infringement or lost subscriptions because of AOL’s eventual obstruction of the

     infringement,” the plaintiffs’ vicarious liability claim failed. Id. at 1079. Similarly, here,




                                                  15
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 16 of 21 PageID 1802




     the vast array of uses and services available to BHN’s customers through its high speed

     internet offerings likewise renders any “draw” from infringement “relatively insignificant.”

     Id. at 1078.

             Notwithstanding the foregoing, BHN continues to investigate this with respect to

     subscribers identified in Plaintiffs’ newly produced notices from the Discovery Period to

     determine the extent that responsive information is available.

                          iii. Plaintiffs Request for Production No. 20

             Plaintiffs’ also seek “audited” financial records. BHN has already produced to

     Plaintiffs the available audited financial records for the relevant periods in which this

     information is available—2012, 2013, 2014 and 2015. Ranahan Decl. ¶ 8 and Ex. 3. And

     as BHN has informed Plaintiffs’ counsel, BHN does not have the financial records they

     seek from BHN for the period of 2010-2011 or 2016 (when BHN merged with Charter).

     Id.

                  C. Plaintiffs’ Requests for Documents from an Irrelevant Time Period

             Plaintiffs have served a number of facially overbroad discovery requests that seek

     documents beyond the relevant time period. Indeed, for reasons already discussed herein,

     Plaintiffs’ requests for documents extending past 2012 is irrelevant, as in reality only that

     information related to the Claim Period is relevant to the claims or defenses of either party. 7

     Indeed, all of Plaintiffs’ cited cases, both in the body of their brief and FN 2, reflect

     discovery periods that mirror the statute of limitations in those cases.



     7
       The statute of limitations in copyright cases is three years from the date of the infringement. Here, the
     Tolling Agreements, discussed supra at p. 12 establish those three years as March 24, 2013 to May 17, 2016.



                                                         16
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 17 of 21 PageID 1803




              In an effort to meet and confer in good faith, BHN has proposed a Discovery Period

     that provides Plaintiffs with an extra year of documents and information, predating the

     Claim Period. 8 That this is somehow insufficient defies reason—indeed, as discussed

     supra, the Cox court found that this was the relevant time period for that matter in

     connection with similar requests on which Plaintiffs now move. Ranahan Decl. ¶ 9, Ex. 6.

     Plaintiffs assert that they need data predating the Claim Period to “inform Plaintiffs’ claims

     based on infringement occurring during the period.” Yet Plaintiffs provide no argument as

     to why BHN’s proposed Discovery Period, which includes an extra year, is insufficient.

     As such, Plaintiffs’ arguments should be rejected as Plaintiffs have failed to demonstrate

     the relevance or proportionality of this time period. See Benz v. Crowley Logistics, Inc.,

     2016 WL 11587289, at *4 (M.D. Fla. June 17, 2016) (where the court found that plaintiff

     “failed to show how the information is relevant and proportional to the needs of the case.”).

              Similarly, Plaintiffs may only recover for claims for their copyrighted works. 17

     U.S.C.A. § 507(b); see also Grove Fresh Distributors, Inc. v. Everfresh, Inc., No. 89 C

     1113, 1990 WL 250416, at *3 (N.D. Ill. Dec. 17, 1990) (where the court, looking at whether

     the proposed discovery period was reasonable, held that the discovery period should

     “balance [both] . . . the plaintiff's interest in being able to pursue damages for the entire

     period of alleged wrongdoing and the defendants' interest in a set, manageable time frame

     for which they are responsible”). That a subscriber received a notice from a non-party is of



     8
       The balancing approach as recommended by BHN in adopting the Discovery Period has been adopted in
     similar cases in this district. See, e.g., Alticor Inc. v. UMG Recordings, Inc., No. 614CV542ORL37DAB,
     2015 WL 13792333, at *4 (M.D. Fla. Apr. 24, 2015) (setting discovery period predating statute of limitations
     for two years prior to statute of limitations where conduct alleged dated back five years prior). Such a balance
     is exactly what BHN, and likewise the Cox court, have reached with the Discovery Period.



                                                           17
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 18 of 21 PageID 1804




     no moment. Plaintiffs’ claims are not grounded in those notices. Plaintiffs’ attempt to

     expand the relevant time period from beyond the Claim Period delineated in the tolling

     agreements is improper.

               In addition to the foregoing, BHN provides the following specific responses to each

     of Plaintiffs’ arguments.

                          iv. Plaintiffs’ Request No. 8 9

               BHN has already produced all responsive documents it could reasonably locate

     reflecting BHN’s policies that were enacted during the Discovery Period. Ranahan Decl. ¶

     8. Plaintiffs have not provided any argument as to why documents and information relating

     to BHN’s policies predating BHN’s proposed Discovery Period is necessary or relevant.

     The only policy enacted by BHN that is relevant to Plaintiffs’ claims is the one that was in

     place during the claims period; this is the policy under which Plaintiffs’ allegations took

     place. BHN’s responses to the notices were therefore guided exclusively by this policy.

     Indeed, Plaintiffs make no claims that BHN’s policies changed from more reasonable to

     less reasonable over time, nor vice versa. As Plaintiffs have failed to demonstrate why

     materials predating the Discovery Period are relevant, their motion to compel should be

     denied.




     9
       Plaintiffs Requests Nos. 8 and 4 contravene the guidance set forth in the Court’s October 30, 2019 Order
     as to the use of RFPs asking for all documents “concerning” a subject. (Dkt. 66.) Plaintiffs’ motion should
     therefore be denied as to Requests 8 and 4, as they are facially overbroad.



                                                         18
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 19 of 21 PageID 1805




                        v. Plaintiffs Requests Nos. 2, 4 and 15

            Plaintiffs’ remaining requests generally relate to ticket log data maintained by BHN

     in the regular course of business. BHN has been actively negotiating with Plaintiffs about

     this data, and has always maintained that it is willing to produce such available data for

     notifications sent to subscribers by Plaintiffs. Ranahan Decl. ¶ 6 and Exs. 3-4. It is thus

     unclear why these requests are included in Plaintiffs’ Motion. As Plaintiffs only recently

     (in mid-November) produced notice data against which will assist BHN in ascertaining the

     universe of potential available records (following repeated requests from BHN), BHN is

     finally in a position to assess the full level of available information. BHN intends to

     produce the available information Plaintiffs seek for these request for the Discovery Period,

     but needed Plaintiffs data in order to confirm the available universe. Ranahan Decl. ¶ 4-7

     and Exs. 2-5.

            Furthermore, Plaintiffs have not provided adequate bases for seeking discovery

     prior to the Discovery Period, and have not explained why 2010 is sufficient, but records

     dating back to 2012 are not. Only the notifications and actions taken during the Claim

     Period are relevant to Plaintiffs’ claims. Indeed, Plaintiffs cannot rely on notices sent by

     non-parties to effectively widen the statute of limitations beyond its natural bounds. While

     BHN has attempted to compromise and offer documents for the Discovery Period, the fact

     remains that prior notices by non-Plaintiffs bear little relevance to Plaintiffs’ allegations.

     Indeed, nowhere in the Complaint do Plaintiffs’ claim that the allegedly infringing

     subscribers also received notices from third-parties that predated Plaintiffs’ notices. See




                                                  19
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 20 of 21 PageID 1806




     generally Compl. As Plaintiffs have failed to demonstrate the relevancy of these materials,

     Plaintiffs’ Motion should be denied.

     V.     CONCLUSION

            For the foregoing reasons, BHN respectfully requests that the Court deny Plaintiffs’

     Motion as premature, moot and/or on the substantive grounds discussed herein.

      Dated: December 6, 2019                     Respectfully submitted,

                                                  s/ Erin R. Ranahan
      Michael S. Elkin (pro hac vice)             Erin R. Ranahan (pro hac vice)
      Thomas Patrick Lane (pro hac vice)          Shilpa A. Coorg (pro hac vice)
      Seth E. Spitzer (pro hac vice)              WINSTON & STRAWN LLP
      WINSTON & STRAWN LLP                        333 S. Grand Avenue
      200 Park Avenue                             Los Angeles, CA 90071
      New York, NY 10166                          (213) 615-1933 (telephone)
      (212) 294-6700 (telephone)                  (213) 615-1750 (facsimile)
      (212) 294-4700 (facsimile)                  E-mail: eranahan@winston.com
      E-mail: melkin@winston.com                  E-mail: scoorg@winston.com
      E-mail: tlane@winston.com
      E-mail: sspitzer@winston.com                GUNSTER, YOAKLEY & STEWART, P.A.
                                                  William J. Schifino, Jr.
      Jennifer A. Golinveaux (pro hac vice)       Florida Bar Number 564338
      WINSTON & STRAWN LLP                        401 E. Jackson St., Ste. 2500
      101 California Street, 35th Floor           Tampa, FL 33602
      San Francisco, CA 94111-5840                (813) 228-9080 (telephone)
      (415) 591-1506 (telephone)                  (813) 228-6739 (facsimile)
      (415) 591-1400 (facsimile)
      E-mail: jgolinveaux@winston.com


      E-mail: wschifino@gunster.com
      Attorneys for Defendant
      Bright House Networks, LLC




                                                 20
Case 8:19-cv-00710-MSS-TGW Document 82 Filed 12/06/19 Page 21 of 21 PageID 1807




                                  CERTIFICATE OF SERVICE

            I certify that on December 6, 2019, a true and correct copy of the foregoing was

     filed with the Court via CM/ECF which will send a notice of electronic filing to the parties

     of record.

                                           s/ Erin R. Ranahan
                                           Erin R. Ranahan




                                                 21
